                                       Case 3:18-cv-00572-WHA Document 244 Filed 05/13/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   UNILOC USA, INC., et al.,
                                                                                            No. C 18-00360 WHA
                                  11                  Plaintiffs,                           No. C 18-00365 WHA
                                  12           v.                                           No. C 18-00572 WHA
Northern District of California
 United States District Court




                                  13   APPLE, INC.,
                                                                                            STATUS REPORT ORDER
                                  14                  Defendant.

                                  15

                                  16        The parties shall please file a status report regarding the appeals of the several inter

                                  17   partes reviews affecting these cases by MAY 20 AT NOON.

                                  18        IT IS SO ORDERED.

                                  19

                                  20   Dated: May 13, 2021.

                                  21

                                  22
                                                                                               WILLIAM ALSUP
                                  23                                                           UNITED STATES DISTRICT JUDGE
                                  24

                                  25

                                  26
                                  27

                                  28
